Chapman, J.
By St. 1855, c. 215, § 37, “ no action of any kind shall be had or maintained, in any court in the Commonwealth, for the price of any liquor sold in any other state for the purpose of being brought into this commonwealth to be here kept or sold in violation of law, under such circumstances that the vendor would have reasonable cause to believe that the purchaser entertained such illegal purpose,” and notes given for the price of such liquors are declared to be void. This statute supersedes the common law, inasmuch as it covers the whole subject. The instructions to the jury, as stated in the bill of exceptions, are defective, because the judge omitted to state that the purchaser must entertain the illegal purpose mentioned *494in the statute. It is obvious that the vendor might believe, and have reasonable cause to believe, that the purchaser had the illegal purpose, and yet be mistaken in his belief. And under the instructions, it is to be taken that the jury found their verdict for the defendant, without any proof that the purchaser entertained the illegal purpose. If the jury had found that the vendor had knowledge that the purchaser entertained the illegal purpose, the terms of the finding would imply the existence of the purpose; but the fact that the vendor had reasonable cause to believe it, does not imply its existence. Thus the finding in the case of Webster v. Munger, 8 Gray, 584, differs from the finding in this case.
As to the cross-examination, it was within the discretion of the court to admit it. Exceptions sustained.